Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicants
This communication is in response to the RCE filed on 02/04/2022.
Claims 1-4, 6-13 and 15-20 are under examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative on 03/21/2022, and followed by Email confirmation dated 03/24/2022.

Please replace the current listing of claims with the following:

(Currently Amended) A computing device comprising:
a processor;
a memory; and
an automatic file encryption application stored in the memory and containing processor-executable instructions to automatically encrypt a file, wherein the instructions, when executed by the processor, are to cause the processor to:
store a hashed characteristic associated with likely sensitive content based on a communication received from a remote server specifying the hashed characteristic 
detect creation of the file,
generate a hash of at least a portion of the file,
determine that the file contains sensitive content based upon the hash matchinghashed characteristic, and
responsive thereto, encrypt the file 
(Original) The computing device of claim 1, wherein the characteristic of the file includes geo-location data associated with creation of the file.
(Original) The computing device of claim 1, wherein the characteristic of the file includes timestamp data associated with creation of the file.
(Previously Presented) The computing device of claim 1, wherein the usage pattern is determined from previous file encryption operations encrypting different files having the characteristic on the computing device.
(Canceled) 
(Previously Presented) The computing device of claim 1, wherein the instructions, when executed, are to cause the processor to:
receive data regarding previous file encryption operations on other computing devices and associated file characteristics;
identify the usage pattern based on one or more of the associated file characteristics common to the previous file encryption operations; and
identify the characteristic from the usage pattern.
(Original) The computing device of claim 1, wherein the instructions, when executed, are to cause the processor to encrypt by at least one of moving the file to a local disk-based encrypted memory and moving the file to a cloud-based encrypted memory.
(Original) The computing device of claim 1, wherein the file comprises one of a photo, a video, or an audio recording.
(Original) The computing device of claim 1, wherein the computing device is a mobile device.
(Currently Amended) A computer-implemented method of automatically encrypting a file stored on a computing device, the method comprising:
storing a hashed characteristic associated with likely sensitive content based on a communication received from a remote server specifying the hashed characteristic 
detecting creation of the file;
generating a hash of at least a portion of the file;
determining that the file contains sensitive content based upon the hash matching hashed characteristic; and
responsive thereto, encrypting the file 
(Original) The computer-implemented method of claim 10, wherein the characteristic of the file includes geo-location data associated with creation of the file.
(Original) The computer-implemented method of claim 10, wherein the characteristic of the file includes timestamp data associated with creation of the file.
(Previously Presented) The computer-implemented method of claim 10, wherein the usage pattern is determined from previous file encryption operations encrypting different files having the characteristic on the computing device.
(Canceled) 
(Previously Presented) The computer-implemented method of claim 10, further comprising identifying the characteristic of the file based on a threshold number of other computing devices performing the previous file encryption operation with respect to a respective file having the characteristic.
(Previously Presented) The computer-implemented method of claim 10 further comprising:

identifying the usage pattern based on one or more of the associated file characteristics common to the previous file encryption operations; and
identifying the characteristic from the usage pattern.
(Original) The computer-implemented method of claim 10, wherein the encrypting includes at least one of moving the file to a local disk-based encrypted memory and moving the file to a cloud-based encrypted memory.
(Original) The computer-implemented method of claim 10, wherein the file comprises one of a photo, a video, or an audio recording.
(Currently Amended) A non-transitory computer-readable storage medium storing processor-executable instructions to automatically encrypt a file on a computing device, wherein the processor-executable instructions, when executed by a processor of the computing device, are to cause the processor to:
store a hashed characteristic associated with likely sensitive content based on a communication received from a remote server specifying the hashed characteristic 
detect creation of the file,
generate a hash of at least a portion of the file,
the hash matching hashed characteristic, and
responsive thereto, encrypt the file 
(Original) The non-transitory computer-readable storage medium of claim 19, wherein the characteristic of the file includes geo-location data associated with creation of the file.



Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 02/04/2022 and Examiner’s amendments make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 10607027 B1		Secretless secure data distribution and recovery process
US 20060075228 A1		Method and apparatus for recognition and real time protection from view of sensitive terms in documents
US 20060005017 A1		Method and apparatus for recognition and real time encryption of sensitive terms in documents
US 20070283150 A1		System and method for secure messaging and web service communication
US 20160132694 A1		Preventing Sharing of Sensitive Information Through Code Repositories
US 20190050592 A1		SYSTEMS AND METHODS FOR PROCESSING AND HANDLING PRIVACY-SENSITIVE IMAGE DATA
US 20160171239 A1		ENCRYPTION OF MEDIA BASED ON CONTENT
US 20120096257 A1		Apparatus and Method for Protecting Storage Data of a Computing Apparatus in an Enterprise Network System
US 20150326570 A1		SYSTEMS AND METHODS FOR DISCERNING EYE SIGNALS AND CONTINUOUS BIOMETRIC IDENTIFICATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431